                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                           LAKE CHARLES DIVISION


NEAL E HAVLIK #24985-009                    CASE NO. 2:18-CV-00692 SEC P

VERSUS                                      JUDGE JAMES D. CAIN, JR.

UNITED STATES OF AMERICA                    MAGISTRATE JUDGE KAY


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation (Doc. 116) of the

Magistrate Judge previously filed herein, and after an independent review of the record,

determining that the findings are correct under the applicable law, and considering the

objections to the Report and Recommendation in the record;

      IT IS ORDERED, ADJUDGED, AND DECREED that the Motion for

Preliminary Injunction [Doc. 38] and Emergency Motion to Expedite Proceedings and/or

Third Motion for Preliminary Injunction [Doc. 98] be DENIED.

      THUS DONE AND SIGNED in Chambers on this 19th day of September, 2019.




                      ____________________________________
                               JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
